Exhibit 10.6

FEDERAL HOME LOAN BANK OF ATLANTA

2007 Directors’ Compensation Policy

 

A. General

 

  1. The Bank will pay each member of the board of directors a fee for
attendance at any official meeting (in person or by telephone) of the board or a
committee of the board. An official meeting includes a meeting of any ad hoc
committee established by the board for a specific purpose. In addition, the Bank
will pay any director representative to the Council of Federal Home Loan Banks
(FHLBanks) a fee for attendance at any official meeting of that group. The Bank
will not pay a fee for a director’s attendance at any Federal Home Loan Bank
System meeting. The fees for attendance at these meetings are outlined below.

 

  2. The Bank will pay a fee only for a director’s actual attendance and
participation at a meeting, unless the director’s absence is due to
unanticipated transportation problems encountered while in route to the meeting.
Participation by telephone for in-person meetings is discouraged unless
necessary to attain a quorum. The Bank will not pay for a director’s
participation by telephone for an in-person meeting unless the Chairman approves
such participation in writing prior to the meeting. The Bank will not pay a fee
for a director’s attendance at meetings other than those described above.

 

  3. The Bank will not advance the payment of fees to any director.

 

  4. The Federal Home Loan Bank Act places limits on the amount of compensation
payable to any director. In 2007 those limits are:

 

a) Chairman of the Board

   $29,944

b) Vice Chairman of the Board

   $23,955

c) Director

   $17,967

Once a director has reached his or her statutory limit, the Bank is not
permitted to pay additional fees to that director, even if the director attends
a meeting at which a fee otherwise would be paid under this policy.

 

B. Meeting Fees

 

  1. Chairman

 

a)    $ 2,000 per meeting day of the board when chairing a board meeting b)    $
1,200 per meeting of a committee of the board of which he/she is chairman c)   
$ 1,000 per meeting of a committee of the board of which he/she is a member d)
   $    800 per meeting day of the Council of FHLBanks e)    $    800 per
meeting day of the FHLBanks’ Chairs/Vice Chairs

 

  2. Vice Chairman

 

a)    $ 1,750 per meeting day of the board

 

Page 1 of 3



--------------------------------------------------------------------------------

b)    $ 1,200 per meeting of a committee of the board of which he/she is
chairman c)    $ 1,000 per meeting of a committee of the board of which he/she
is a member d)    $ 2,000 per meeting day of the board when serving as Chairman
for the entire meeting e)    $    800 per meeting day of the Council of FHLBanks
f)    $    800 per meeting day of the FHLBanks’ Chairs/Vice Chairs

 

  3. Director (other than Chairman or Vice Chairman)

 

a)    $ 1,200 per meeting day of the board b)    $ 1,200 per meeting of a
committee when serving as committee chairman c)    $ 1,000 per meeting of a
committee of the board of which he/she is a member d)    $    800 per meeting
day of the Council of FHLBanks e)    $    500 for attending new director
orientation (new directors only)

 

C. Miscellaneous

 

  1. Fees for Special Meetings Held Telephonically

 

  a) Chairman; Vice Chairman, if serving as Chairman; or Committee Chairman, if
serving as Chairman

$500 per meeting

 

  b) Director (other than individual Chairman for the telephonic meeting)

$300 per meeting

 

  2. Travel Expenses

 

  a) In accordance with the Bank’s normal reimbursement policy, the Bank will
reimburse a director’s travel expenses incurred in connection with attendance at
any meeting for which the director is paid a fee. Please consult the Bank’s
Travel and Entertainment Policy for a more detailed explanation regarding
expense reimbursement.

 

  b) The Bank will reimburse a director’s travel expenses incurred in connection
with any other meeting, hearing, ceremony, etc., in which Bank activities are
discussed or conducted only if the director attends the meeting at the request
of, or with the approval of, the Bank President. The Bank will not pay a fee for
a director’s participation in these types of activities.

 

  c) The Bank normally will not reimburse a director’s travel expenses incurred
in connection with attendance at meetings other than those described above. For
example, absent prior approval of the Bank President, travel expenses incurred
in connection with attendance at any of the following are not reimbursable
expenses:

 

  i) Congressional or regulatory hearings;

 

  ii) Meetings of trade association committees on the FHLBank System, such as
those conducted by the American Bankers’ Association, America’s Community
Bankers, or the Independent Community Bankers’ Association; or

 

  iii) Meetings of more informal groups, such as the Mortgage Roundtable, which
monitor FHLBank System activities.

 

Compensation Policy

   Page 2 of 3 January 2007   



--------------------------------------------------------------------------------

  d) The Bank will pay the transportation and other ordinary travel expenses of
one guest of a director to attend a board meeting only as specified in advance
by the Bank. It will be the director’s responsibility to pay the transportation
and other travel expenses of a guest that accompanies such director to any other
board meeting.

 

  e) A board member may invite a guest to Bank-sponsored board dinners or
receptions held in connection with board meetings at the expense of the Bank, so
long as such guest otherwise pays his or her own transportation and travel
expenses.

 

  f) The Bank will pay for activities of directors and their guests at board
meetings only as specified in advance by the Bank.

 

Compensation Policy

   Page 3 of 3 January 2007   